DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Preliminary amendment filed on 07/21/2020 has been entered. Claims 1-23 are pending in the instant application.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-10 and 23, drawn to A method for preventing the formation of calcified deposits in or inside an isolated biological matrix, characterized in that it comprises the step of contacting said biological matrix with a solution comprising a mixture of phenolic compounds (claim 1); and A kit for performing the method of claim 1, comprising: a container containing a suitable buffer, a container containing a suitable quantity of a solution according claim 13 be dissolved in said buffer, one or more containers containing the washing buffers; an instruction booklet containing the description of the timings and modes for performing said method (claim 23), classified in classes/subclasses, including but not limited to, A61K 31/704 (attached to a condensed carbocyclic ring system). 
II.	Claims 11, 12, 19, and 20, drawn to An isolated biological matrix obtained according to the method of claim 1 (claim 11); and An isolated biological matrix obtained according to the method of claim 1 for use in the treatment of heart diseases in the medical, biomedical and/or veterinary field (claims 12 and 19), classified in classes/subclasses, including but not limited to, A61K 31/7024 (Esters of saccharides).
III.	Claims 13-18, drawn to A solution comprising a mixture of phenolic compounds for use in the prevention of the formation of calcified deposits in an isolated biological matrix , classified in classes/subclasses, including but not limited to, A61K 31/05 (Phenols).
IV.	Claims 21 and 22, drawn to A method for the treatment of heart diseases in humans or animals comprising the use of an isolated biological matrix obtained according to the method of claim 1 (claim 21), classified in classes/subclasses, including but not limited to, A61K2121/00 (Preparations for use in therapy).

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the generic process of Invention I comprising the step of contacting an isolated biological matrix with a solution comprising a mixture of phenolic compounds can be used to make another and materially different product, such as food product.

Inventions I and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention I is directed to a method of making an isolated biological matrix whereas Invention III is directed to a solution comprising a mixture of phenolic compounds for food product. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions I and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects 

Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention II is directed to an isolated biological matrix whereas Invention III is directed to a solution comprising a mixture of phenolic compounds for food product. Thus, they are not disclosed as capable of use together and they have different designs and modes of operation.

Inventions II and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention IV is directed to a generic process comprising the use of an isolated biological matrix for the treatment of heart diseases and can be practiced with another materially different product, such as hypertensive medicine.

Inventions III and IV are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, Invention III is directed to a solution comprising a mixture of phenolic compounds for food product whereas Invention IV is directed to a method of using 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The inventions have acquired separate statutory categories in the art in view of different or distinct inventions.
The inventions require different fields of search for separate statutory categories and genus/species (e.g., multiple classes/subclasses, electronic resources, search strategy, or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be 

Election of Species Requirement
This application contains claims directed to the following patentably distinct species. Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
If Applicant elects the Group I invention, Applicant is further required to choose from the following species.
(a) One specific mixture of phenolic compounds, recited in claims 3, 4, and 7; and
(b) One specific biological matrix, recited in in claims 8 and 9.

If Applicant elects the Group III invention, Applicant is further required to choose from the following species.
(a) One specific mixture of phenolic compounds, recited in claims 14, 15, and 18.

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species or groupings of patentably distinct species require a different field of search (e.g. searching multiple classes/subclasses or electronic resources, or employing different search strategy or search queries).
The structurally distinct mixtures of phenolic compounds require different fields of search.
The biological matrixes are structurally and biologically distinct, and require different fields of search. 
The structurally distinct phenolic compounds require different fields of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135.  The examiner can normally be reached on Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623